Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 33 and 37, the instant invention is drawn to the use of a multi-strand stiffener which is wound into a rope-like state and included within a flexible body while electrically isolated from electrically conductive contacts of a cochlear implant.  The best prior art of record includes Risi in  view of Kuzma (cited in non-final of 3/8/21), which is overcome by the persuasive reasoning provided by Applicant (see remarks dated 5/18/21; pages 8-10 sections D and E).  Further relevant prior art includes US 9,211,403 (Tortonese et al) which discloses a coiled stylet, but does not include multiple wound strands nor electrical isolation (see col 17, ln 40-46); US 6,119,044 (Kuzma et al) which discloses multiple bundles of elongated stiffening members as shown in figures 5A,6B which are not disclosed to be wound nor electrically isolated; and US 2011/0137393 (Pawsey et al) directed to a strengthened helical region of a cochlear implant (see figure 3A, element 304) but does not disclose this region to extend along the electrode array of the implant.
Therefore, these features of the instant claims, in combination with other recited elements are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799